Citation Nr: 0701170	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-21 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether an August 31, 1998 rating decision which denied 
service connection for sarcoidosis and asbestosis should be 
revised on the basis of clear and unmistakable error (CUE). 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse




INTRODUCTION

The veteran served on active duty in the United States Navy 
from March 1964 to December 1967.  Vietnam service is 
indicated by the evidence of record.

Procedural history

On May 6, 1998, the veteran filed a claim of entitlement to 
service connection for a pulmonary disability.  His claim was 
denied in an August 31, 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO).  The veteran was notified of that 
decision and of his appeal rights by letter dated September 
2, 1998.   He did not appeal.

On February 28, 2001, the veteran requested that his claim be 
reopened.  In a decision dated August 14, 2002 the RO granted 
service connection for sarcoidosis and asbestosis with loss 
of part of the right lung, effective February 28, 2001.  
A 100 percent disability rating was later assigned, also as 
of February 28, 2001.
The veteran filed what he styled a "notice of disagreement" 
on August 12, 2003, contending that the effective date of 
service connection should be June 1, 1998, based on alleged 
CUE in the August 31, 1998 rating decision.  The RO denied 
the veteran's earlier effective date claim and this appeal 
followed.

The veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in September 2004.  The DRO issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claim later that same month.

The veteran was scheduled for a Travel Board hearing before a 
Veterans Law Judge 
(VLJ) at the RO in February 2006.  He failed to report for 
the hearing, and his representative instead submitted a 
written brief presentation.  The veteran's VA claims folder 
was forwarded to the Board in Washington, D.C.  The veteran 
subsequently contacted the Board, claiming forgetfulness and 
requesting another hearing.  His motion was granted by the 
Board in April 2006, and the hearing was rescheduled.

The veteran and his spouse testified at a Travel Board 
hearing which was conducted before the undersigned VLJ at the 
RO in September 2006.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.   

Clarification of issue on appeal

As noted above, the veteran filed what was styled a "notice 
of disagreement" as to the August 14, 2002 RO rating 
decision which assigned an effective date of February 28, 
2001 for service connection for sarcoidosis and asbestosis.  
It is clear from the veteran's presentation, however, that he 
was not and is not challenging the August 2002 rating 
decision's assignment of an effective date of February 28, 
2001 as such.  Rather, he was alleging CUE in the August 1998 
rating decision which denied his initial claim of entitlement 
to service connection.  Therefore, although at times the 
veteran and his representative have referred to CUE in the 
2002 rating decision, see the September 2006 hearing 
transcript, page 3, the claim has in fact always been that of 
CUE in the August 1998 rating decision.  

The veteran's claim has been correctly adjudicated by the RO 
as a claim of CUE in the August 1998 rating decision which 
denied service connection although at times the issue has 
been poorly stated.  See the January 2005 SSOC:  "Whether VA 
committed CUE in failing to grant entitlement to an effective 
date prior to February 28, 2001 for [the] veteran's pulmonary 
condition shown as asbestosis and sarcoidosis."  However, in 
that SSOC, the RO correctly adjudicated the matter of CUE in 
the 1998 rating decision's denial of service connection.

In short, the matter on appeal involves CUE in the August 
1998 denial of service connection.  The veteran does not in 
fact directly challenge the August 2002 assignment of the 
February 2001 effective date, but rather seeks to nullify the 
final 1998 rating decision so that an effective date may be 
assigned back to the date of his initial claim. 

For reasons stated immediately above, the Board has 
characterized the issue as stated on the first page of this 
decision, namely CUE in the August 1998 decision which denied 
service connection, rather than CUE in the August 2002 rating 
decision which assigned an effective date of February 28, 
2001 for service connection.   

Additionally submitted evidence

In November 2006, the veteran submitted, without waiver of 
review by the RO, a VA medical record.  That record is not, 
however, "pertinent" to the earlier effective date issue 
here on appeal.  The progress note submitted merely documents 
the veteran's ongoing pulmonary problems and has no bearing 
on the CUE claim.  Thus, this matter need not be remanded for 
additional consideration by the RO.  See 38 C.F.R. § 20.1304 
(2006). 


FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to service 
connection for sarcoidosis and asbestosis was denied by the 
RO in a rating decision dated August 31, 1998.
The veteran did not appeal that decision.

2.  The veteran filed to reopen his claim on February 28, 
2001.  Service connection was subsequently granted for 
sarcoidosis and asbestosis, and a 100 percent disability 
rating was assigned effective February 28, 2001.

3.  The August 31, 1998 RO rating decision was supported by 
the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were incorrectly applied. 


CONCLUSION OF LAW

The final August 31, 1998 RO rating decision did not contain 
CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in essence seeks entitlement to an effective date 
earlier than the currently assigned February 28, 2001 for 
service connection (and thus the assignment of a 100 percent 
rating) for sarcoidosis and asbestosis.  He contends that the 
unappealed August 1998 rating decision which initially denied 
the claim contained CUE and should be reversed on that basis, 
thus enabling the effective date of service connection to be 
the date of his initial claim in 1998.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA). The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to [CUE] 
motions."  The Court observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  See Parker v. Principi, 15 Vet. App. 
407, 412 (2002) [regarding clear and unmistakable error claim 
as to a prior final RO decision]; Juarez v. Principi, 16 Vet. 
App. 518, 521 (2002) [citing Parker as "holding VCAA 
inapplicable to claim that RO decision contained CUE"].

The Board therefore finds that VA's duties to notify and 
assist contained in the VCAA are not applicable to this CUE 
claim.  See also VA O.G.C. Prec. Op. No. 12-2001 (July 6, 
2001).

The Board notes that the veteran nonetheless has been 
accorded sufficient opportunity to present his contentions.  
In this regard, the veteran has presented statements to the 
RO and to the Board; his representative has also presented a 
written brief on his behalf.  In addition, the veteran 
testified at a DRPO hearing and at the September 2006 travel 
board hearing which was chaired by the undersigned VLJ. 

Relevant law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  The same law and regulations were 
in effect in 1998.

CUE

Previous determinations by an agency of original jurisdiction 
that are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2006).

The Court has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly. changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet App. 310, 
313- 14 (1992) (en banc).

The Court has further stated that CUE is a very specific and 
rare kind of "error." 
It is the kind of error, of fact or of law, which when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error. Thus, 
even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

Analysis

The procedural history of this case has been set out in the 
Introduction above.  
In short, the veteran's initial claim of entitlement to 
service connection was denied in the August  31, 1998 RO 
rating decision which is now being challenged on the basis of 
CUE.  The veteran was notified of that decision and of his 
appeal rights; he did not appeal.  That decision is therefore 
final.  See 38 U.S.C.A. § 7105 (West 2002).  On February 28, 
2001, the veteran requested that his claim be reopened.  
Service connection was subsequently granted, and a 100 
percent rating assigned, effective February 28, 2001, the 
date he requested reopening.  See 38 C.F.R. § 3.400(q) 
(2006).

As was discussed in the Introduction, the veteran has not 
alleged any specific error in the August 2002 RO rating 
decision which assigned an effective date of February 28, 
2001 for service connection for sarcoidosis and asbestosis.  
He merely has disagreed with the effective date assigned, 
based on his contentions of CUE in the August 1998 rating 
action which denied service connection in the first instance.

The veteran also does not dispute that the unappealed August 
31, 1998 RO decision is final.  Rather, he challenges that 
decision on the basis of CUE.  Specifically, he contends that 
he had surgery which removed part of his right lung in April 
1998 and that his disability was 100 percent disabling as of 
that time.  He further contends that "VA should have tested 
for the Asbestos [sic] and other foreign matter in my 
lungs".  He contended that "the errors in applying the law 
consisted of no help from the VA . . . ."   See a statement 
from the veteran dated June 7, 2004. 
 
The Board initially observes that the veteran's contentions 
have revolved around the existence and level of disability of 
his lung disorders at the time of the August 31, 1998 RO 
rating decision which denied service connection.  

The existence of the sarcoidosis was not in fact then at 
issue.  The August 31, 1998 rating decision denied service 
connection for sarcoidosis not because that disability did 
not exist but rather because the RO determined that there was 
no relationship between it and the veteran's military 
service.  In particular, the RO determined that the medical 
evidence of record indicated that no lung disability was 
diagnosed in service and there was no connection between the 
veteran's sarcoidosis and his military service.  [This was in 
fact the state of the record at the time.  Later added 
medical evidence did contain medical nexus evidence, and such 
was the basis for the RO's August 2002 grant of service 
connection for sarcoidosis.]

With respect to asbestosis, its existence was at issue in 
1998.  The RO found that "no evidence has been received 
showing [that] the veteran suffers from asbestosis or any 
chronic condition due to asbestos exposure."  See the August 
31, 1998 rating decision, page 2.  [There was in fact no 
competent medical evidence diagnosing asbestosis of record at 
the time of the August 31, 1998 rating decision.  The August 
2002 rating decision which granted service connection 
asbestosis did so based on medical evidence which was later 
added to the file, to include the report of a July 2002 VA 
examination.]

To the extent that the veteran relies on evidence which was 
not in the record at the time of the August 31, 1998 rating 
decision (in particular subsequent diagnoses and medical 
opinions) to establish CUE, as discussed in the law and 
regulations section above only evidence of record at the time 
the decision was made may be considered in evaluating CUE 
claims.  See Damrel, supra; see also See Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999) [in order to show that CUE 
occurred the evidence must show that the law was incorrectly 
applied to the facts as they were known at the time]. 

With respect to asbestosis, the veteran himself has 
acknowledged that asbestosis was not diagnosed until 2001 or 
2002.  See the September 2004 DRO hearing transcript, pages 
1, 4.  Rather, he contends that VA was remiss in not 
appropriately testing for and diagnosing asbestosis in 1998.  
Id., pages 2-4.  With respect to the RO's August 1998 finding 
that there was no relationship between sarcoidosis and 
asbestosis and his military service, his contentions are less 
clear, but it appears that he is implying that VA was remiss 
in not obtaining a medical nexus opinion in 1998.  

The veteran's contentions thus amount to an allegation that 
VA failed in its duty to assist him in the development of his 
claim in 1998.  However, the Court has held that any failure 
on the part of VA to fulfill the duty to assist does not 
constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 
(1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The 
veteran's contention accordingly fails. 

Although the veteran's contention is somewhat unclear on this 
point, it appears that he is further alleging that VA medical 
personnel should have diagnosed asbestosis in 1998 (and 
perhaps also should have determined that a medical nexus 
existed between sarcoidosis and asbestosis and his military 
service).  However, as a matter of law a medical error cannot 
constitute CUE.  See Russell, 3 Vet. App. at 314.  Medical 
personnel are not adjudicators, and as such cannot commit 
CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); see 
also Shockley v. West, 11 Vet. App. 208 (1998) [a claim of 
misdiagnosis could be interpreted as either assertion of 
failure to satisfy duty to assist or disagreement with 
weighing of facts, neither of which can be clear and 
unmistakable error].  Moreover, an alteration in the 
diagnosis of a disability cannot give rise to CUE.  See 
Kronberg v. Brown, 4 Vet. App. 399, 401 (1993).  While the 
veteran was later diagnosed with asbestosis, such evidence 
was not of record at the time of the August 1998 RO decision 
here under consideration.   This contention, too, fails. 

To some degree, the veteran appears to be raising an argument 
couched in equity in that he contends that he had sarcoidosis 
and asbestosis which rendered him totally unemployable since 
early 1998 and so he should receive compensation from then 
on.  However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994). As explained above, the Board 
has decided this case based on the law and regulations.  
Specifically, since the August 1998 RO decision remains final 
in the absence of a valid CUE claim, the effective date of 
service connection is based on the date that his reopened 
claim was filed, February 28, 2001.  See 38 C.F.R. § 3.400 
(2006).

In summary, for reasons and bases stated above, the Board 
concludes that the veteran has not presented a valid claim of 
CUE as to the August 31, 1998 RO rating decision which denied 
his initial claim of entitlement to service connection for 
sarcoidosis and asbestosis.  

Finally, the Board has considered whether the more proper 
remedy in this case is denial or dismissal of the veteran's 
CUE claim.  In this regard, the Board has considered the 
Court's holding in Simmons v. Principi, 17 Vet. App. 104 
(2003), to the effect that if the veteran is only asserting 
disagreement with how VA evaluated the facts before it, the 
claim should be dismissed without prejudice because of the 
absence of legal merit or lack of entitlement under the law.  

As discussed above, the veteran's CUE contentions are rather 
vague and appear to involve alleged failure on the part of 
the RO to assist him, as well as a disagreement as to how the 
facts were weighed by the RO in August 1998.  Any claim of 
CUE must be pled with specificity.  See Andre v. West, 14 
Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. Principi, 
301 F.3d 1354 (Fed. Cir. 2002).  In essence, the veteran has 
failed to meet pleading requirements.  See Simmons, 17 Vet. 
App. at 114.  The Board believes, given the circumstances of 
this case, that dismissal is more appropriate than denial.  




	(CONTINUED ON NEXT PAGE)



ORDER

There is no clear and unmistakable error in the August 31, 
1998 rating decision which denied service connection for 
sarcoidosis and asbestosis.  An effective date of February 
28, 2001 was properly assigned for service connection.  The 
appeal is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


